Citation Nr: 9914078	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for lumbosacral spine 
degenerative joint disease with sacral strain, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 until 
April 1964.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of March 1996 from the Chicago, Illinois Regional 
Office (RO) which granted service connection for a low back 
disorder and assigned an original rating of 10 percent 
effective from May 12, 1994.

This issue was remanded to the RO by a decision of the Board 
dated in October 1997 and is once again before the signatory 
Member for appropriate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Degenerative joint disease of the lumbosacral spine with 
sacral strain is manifested by no more than moderate 
limitation of motion, with complaints of occasional flare-ups 
of pain.


CONCLUSION OF LAW

The criteria for a 20 percent rating for degenerative joint 
disease of the lumbosacral spine with sacral strain have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); Deluca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the symptoms associated with his 
service-connected low back disorder are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  The Board finds that 
the veteran's claim for increased rating for his service-
connected low back disorder is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Here, the veteran's claim is well grounded 
because he has a service-connected disability and evidence is 
of record that he claims shows exacerbation of that disorder.  
See Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003.   

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A maximum 
schedular 40 percent evaluation is assigned for severe 
limitation of motion of the lumbar spine.  38 C.F.R. 4.71a, 
Diagnostic Code 5292.  

A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. 4.71a, Diagnostic Code 5295. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (1998).  

As well, the United States Court of Veterans Appeals held in 
Deluca v. Brown, 8 Vet. App. 202, 206-7 (1995), that in 
addition to applying schedular criteria, the Board may 
consider granting a higher evaluation in cases in which 
functional loss due to pain is demonstrated, and pain on use 
is not contemplated in the relevant rating criteria.  It was 
determined that a rating must be coordinated with the 
impairment of function (see 38 C.F.R. § 4.21 (1998)) and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups in accordance with the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998).

The history of a disability must be considered.  See 38 
C.F.R. §§ 4.1, 4.2 (1997).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue as in the instant case, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran was afforded a VA orthopedic examination of the 
back in July 1994 and was observed to have no postural 
abnormality or deformity.  It was noted that spasm was 
elicited.  Forward flexion was to 90 degrees.  Backward 
extension and left and right lateral flexion were each to 30 
degrees.  Rotation was to 35 degrees, bilaterally.  The 
examiner noted that there was minimal evidence of pain on 
motion.  An X-ray of the lumbosacral spine was performed.  
Following examination, diagnoses of degenerative changes at 
L5-S1, with traction spurs and minimal retrolisthesis of L5 
on S1, and degenerative arthritis of the lumbar spine, were 
rendered.  

VA outpatient clinical records dated between September and 
October 1994 reflect treatment for complaints of thoracic 
back pain.  An X-ray of the thoracic spine in September 1994 
was interpreted as showing spina bifida at T11, otherwise no 
significant abnormality in the thoracic spine.

The veteran presented testimony upon personal hearing on 
appeal in January 1996 that he had pain of the upper and 
lower back.  He stated that he had a disc that slipped in and 
out of place in his spine.  It was related that he had sharp 
shooting pain of the upper back, and a constant dull ache in 
the lower back which sometimes radiated into the lower 
extremities.  He related that that his back would " go out" 
on him periodically, and that he had had to use a cane or 
crutches at times.

VA outpatient clinical records dated between 1995 and 1997 
reflect that the appellant received ongoing treatment and 
physical therapy for various orthopedic complaints, including 
those affecting his shoulder, ankles, knees, left wrist and 
upper and lower back.  In June 1997, it was recorded that his 
back had "seized up" after he strained it at work the 
previous day.  Radiological study at that time was 
interpreted as showing degenerative joint disease of the 
lumbar spine, mild post spondylolisthesis of L5 on S1, mild 
degenerative changes of the thoracic spine and spina bifida 
at T11.  In August 1997, a rehabilitation medicine /physical 
therapy discharge note reflects that he had completed 11 
treatments for a problem characterized as upper back pain, 
dull pain in the lower thoracic area and right scapula 
tenderness, with impaired spine flexibility.  The veteran was 
reported to have stated that he had been doing his exercises 
and felt "really good."  He was seen in October 1997 
indicating that he had muscle spasms, and that he had had the 
problem since the prior May.  He related that physical 
therapy had helped, and that he had also taken muscle 
relaxers.  Upon examination, it was noted that neither pain 
nor spasm was present, but that the veteran now heard a 
"grating" sound in his back at the base of his shoulder 
blades.  

Pursuant to Board remand of October 1997, the appellant was 
afforded a VA examination of the spine in May 1998.  The 
veteran stated that he had injured his back when lifting a 
heavy object in 1963.  He related that since that time, he 
had had occasional acute episodes of back pain over the years 
when his back seized up.  He stated that his initial lower 
back pain had moved up to the base of his shoulder blades, 
and that this limited his capacity to perform physical work.  
The veteran said that he had curvature of the spine, had not 
worn a lumbar support, and had had no injections.  He 
indicated that he had last had a muscle spasm a year before, 
with pain at the base of the scapula.  

Upon examination, it was observed that the appellant stood 
erect and walked without a limp.  There was a mild right 
dorsolumbar scoliosis.  It was reported that the right 
posterior iliac spine was slightly elevated compared to the 
left.  No tenderness or muscle spasm was elicited on 
palpation of the back, and it was noted that the paraspinal 
muscles relaxed appropriately as he shifted his weight from 
one foot to the other.  Lateral bending to the left and right 
was to 30 and 25 degrees, respectively.  Back lengthening on 
forward bending from the hips to 90 degrees was 2 1/2 inches.  
It was noted that there was no pain in performing back 
movements and no tenderness was elicited.  No neurologic 
deficit was indicated.  He walked on his toes and heels 
without difficulty, and performed straight leg raising to 90 
degrees, bilaterally.

An X-ray of the lumbar spine revealed Schmorl's node 
deformities at the upper and lower margins of several of the 
vertebrae.  The joint space between L5 and S1 was narrowed.  
It was observed that there were five lumbar vertebrae in 
normal weightbearing alignment.  There was no evidence of 
bony anomaly.  An assessment of chronic back pain, associated 
with right thoracolumbar scoliosis and degenerative joint 
disease, currently with limitation of flexibility as noted, 
was rendered in this regard.  There was no muscle weakness 
detected on movements against resistance, and no excess 
fatigability or incoordination observed.

In an addendum to the examination report, the examiner stated 
that the remand and the claims folder was reviewed.  He 
delineated VA outpatient clinical notes pertaining to the 
back and other orthopedic problems from June 1996, and 
commented that none of the entries indicated a range of 
motion of the back other than normal, or showed that there 
was any weakness, instability or fatigability.  It was noted 
that although the appellant indicated his last muscle spasm 
had been a year before, none had been observed on 
examination, and that the flare-ups the veteran described in 
this regard were not related anatomically or functionally to 
his lower back.  The examiner added that without examination 
during a flare-up, the increased dysfunction, if any, at such 
times could not be evaluated.

VA outpatient kinesiotherapy gym program records dated 
between May and October 1998 reflect that the veteran 
continued to maintain his functional and fitness level with 
no acute problems and no new complaints.  In November 1998, 
it was noted that he had not attended therapy in over a month 
and that he would be discharged from the program if he did 
not return. 

Subsequently received were private clinical records dated 
during 1993 showing consultation and treatment for various 
disabilities, primarily for the right knee.  In December 
1993, it was noted that he had pain occasionally in the low 
back with spasm which lasted two to three days.


The record in this instance shows that the veteran asserts 
that his service-connected low back disability is more 
severely disabling than reflected by the currently assigned 
disability evaluation.  With resolution of doubt in the 
veteran's favor, the record does support this contention.  On 
VA examination in July 1994, spasm of the musculature of the 
back was noted, and the veteran complained of pain on motion.  
While muscle spasm has not been clinically demonstrated 
since, there has been continued demonstration of pain of the 
low back, and limitation of lumbar spine flexibility, as 
noted on the most recent VA examination in May 1998.  
Moreover, the veteran reports having to use a cane or 
crutches at times, during increased symptomatology.  He 
required physical therapy including for the low back over a 
number of years, and had reportedly taken muscle relaxers.  
While a VA examiner has dissociated some "flare-up" 
manifestations from the service-connected disability, the 
reported complaints of pain and occasional need for 
prosthetic ambulatory devices, as well as demonstrated 
limitation of motion, more nearly approximate moderate 
limitation of motion as contemplated in Diagnostic Code 5292.  
As such, a 20 percent evaluation is warranted.  Greater 
disability has not been demonstrated.  

It should be pointed out to the appellant that service 
connection is only in effect for a lumbosacral spine 
disorder.  Recent X-ray studies of the low back do indeed 
reflect the presence of Schmorl's node deformities, and some 
narrowing between L5 and S1.  However, the record indicates 
that the appellant has had only occasional and/or 
intermittent treatment for his low back over the years.  A 
longitudinal review of the clinical evidence reveals that he 
also received treatment for multiple other orthopedic 
disabilities, including a thoracic spine disorder for which 
service connection has not been established.  In fact, a 
careful review of the VA outpatient clinic notes demonstrates 
that the veteran has primarily received treatment for upper 
back (thoracic spine) symptomatology.  However, the most 
recent treatment notes in this regard indicate no acute 
process with respect to the back, and it has been reported 
that he has maintained functional and fitness levels.  On VA 
examination in May 1998, range of motion of the back was no 
more than slight and no neurologic deficit was indicated.  It 
is shown that although the examiner rendered an assessment of 
chronic pain, it was also found that there was no pain, 
tenderness or muscles spasm upon examination.  The examiner 
also noted that while muscle spasm had been indicated in the 
past, such symptoms were not related anatomically or 
functionally to his lower back.  It was specifically stated 
that no muscle weakness against resistance or excess 
fatigability was demonstrated. 

The Board finds that absent a showing of more significant 
objective evidence of service-connected low back pathology 
based on the evidence of record, an evaluation in excess of 
20 percent for the service-connected low back disorder is not 
warranted in this regard. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
We find that those sections do not provide a basis upon which 
to assign a higher disability evaluation as to the low back 
disability discussed above.

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

The Board has also considered the doctrine of benefit of the 
doubt, and finds that the record does provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, a reasonable basis for a grant of a 20 percent 
rating for the service-connected low back disability is 
established.



ORDER

Entitlement to an increased 20 percent rating for 
degenerative joint disease of the lumbosacral spine with 
sacral strain is granted, subject to the applicable law 
governing the award of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

